Case: 21-50535     Document: 00516131282         Page: 1     Date Filed: 12/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-50535                      December 14, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marcelino Torres Quimare,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-583-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Marcelino Torres Quimare appeals the sentence imposed following
   his guilty plea conviction for illegal reentry after removal in violation of 8
   U.S.C. § 1326. He challenges his sentence by contending that § 1326(b) is
   unconstitutional because it provides for a sentence greater than the two-year


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50535      Document: 00516131282            Page: 2    Date Filed: 12/14/2021




                                      No. 21-50535


   maximum of § 1326(a) based on facts concerning a prior conviction that are
   neither found by a jury nor alleged in an indictment. He acknowledges that
   this argument is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224 (1998), but he raises the issue for the express purpose of preserving it for
   further review. The Government has moved for summary affirmance or, in
   the alternative, for an extension of time to file a brief.
          In Almendarez-Torres, 523 U.S. at 226-28, 235, the Supreme Court
   held that, for purposes of a statutory sentencing enhancement, a prior
   conviction is not a fact that must be alleged in an indictment or found by a
   jury beyond a reasonable doubt.         We have concluded that subsequent
   Supreme Court decisions did not overrule Almendarez-Torres. See, e.g.,
   United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v.
   Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Accordingly, Torres
   Quimare’s concession of foreclosure is correct, and summary affirmance is
   appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
          The Government’s motion for summary affirmance is GRANTED,
   the Government’s alternative motion for an extension of time to file a brief is
   DENIED, and the district court’s judgment is AFFIRMED.




                                            2